DECISION AND JUDGMENT ENTRY
This matter is before this court on a "RESPONSE TO PETITION FOR WRIT OF MANDAMUS AND MOTION TO DISMISS PETITION" filed by respondent, The Honorable Judge Ann B. Maschari, in which she asks this court to dismiss relator Rodney A. Hicks' complaint in mandamus.
On October 4, 1999, relator filed a complaint for a writ of mandamus in which he asked this court to order respondent to rule on various motions, including a "MOTION TO PROCEED WITH PARTITION ACTION WITH MRS. LOVEY A. LEAVELL AS RELATOR" in a case involving the sale of real estate in which relator apparently has an interest. On October 12, 1999, this court filed a decision and judgment entry, in which we ordered respondent to "do the act requested by relator in his petition or show cause why she does not do so by filing an answer to relator's petition or a motion to dismiss relator's petition." On October 27, 1999, respondent filed the response herein, in which she states that the court has ruled on all of appellant's pending motions.1
Upon consideration of the foregoing, this court finds that the relief requested by relator has been granted by the trial court. Accordingly, his petition for a writ of mandamus has been rendered moot and it is hereby dismissed at relator's costs.
It is so ordered.
WRIT DISMISSED.
  _______________________________  Melvin L. Resnick, J.
  _______________________________  James R. Sherck, J.
  _______________________________  Richard W. Knepper, J.
CONCUR.
1 Specifically, in three judgment entries filed on October 27, 1999, the trial court collectively denied relator's motions for default judgment, facts and conclusions of law, a third-party summons, and the dismissal of Joseph Viviano as Receiver. The court also denied relator's request for a "Temporary Rest Order and Preliminary Injunction." The trial court granted relator's motion to proceed with the partition action, approved the Commissioners' report, and ordered the sale of the premises. The court also granted the motion of relator's attorney, Lawrence Schell, to withdraw as counsel, thereby rendering relator's request for dismissal of the Guardian Ad Litem moot.